


Exhibit 10.4

 

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Tenth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 22, 2009, by and between COMERICA BANK (“Bank”) and
BRIDGEPOINT EDUCATION, INC. and BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC
(each, a “Borrower” and collectively, “Borrowers”).

 

RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of April 12, 2004, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of March 9,
2005, that certain Second Amendment to Loan and Security Agreement dated as of
June 13, 2006, that certain Third Amendment to Loan and Security Agreement dated
as of January 11, 2007, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 12, 2007, that certain Fifth Amendment to Loan and
Security Agreement dated as of October 1, 2007, that certain Sixth Amendment to
Loan and Security Agreement dated as of March 9, 2008, that certain Seventh
Amendment to Loan and Security Agreement dated as of June 12, 2008, that certain
Eighth Amendment to Loan and Security Agreement dated as of October 3, 2008 and
that certain Ninth Amendment to Loan and Security Agreement dated as of May 1,
2009 (collectively, the “Agreement”).  The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Section 6.12 of the Agreement hereby is amended and restated in
its entirety to read as follows:

 

“6.12 Accounts.  Subject to Section 6.8 hereof, Borrowers may maintain accounts
at financial institutions outside of Bank, provided that such accounts are
subject to account control agreements in favor of Bank and in form and content
reasonably acceptable to Bank.”

 

2.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

 

3.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

--------------------------------------------------------------------------------


 

4.             Each Borrower represents and warrants that the Representations
and Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

5.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by each Borrower;

 

(b)           an amendment fee in the amount of Two Hundred Fifty Dollars
($250), which may be debited from any of Borrower’s accounts;

 

(c)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

 

(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

6.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

BRIDGEPOINT EDUCATION, INC

 

 

 

 

By:

/s/ Dan Devine

 

 

Dan Devine

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC

 

 

 

 

By:

/s/ Dan Devine

 

 

Dan Devine

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

By:

/s/ Greg Park

 

 

 

 

Title:  

VP

 

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------
